Citation Nr: 9933254	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.

This appeal arose from a January 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  This decision was confirmed and 
continued by a rating action issued in February 1998.  The 
veteran testified at a personal hearing in June 1998.  In 
September 1998, a decision was rendered which continued to 
deny the benefit requested.


FINDING OF FACT

The veteran has a diagnosis of PTSD related to his claimed 
stressors during his service in Vietnam.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  The Board of Veterans' Appeals (Board) finds that this 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] 

disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).

These requirements are satisfied in this case by various PTSD 
diagnoses throughout the veteran's medical records; the 
veteran's stressor statement of November 1996 and his 
testimony at the RO in June 1998; and by the February 1998 
report of a VA mental health professional which appeared to 
relate the veteran's PTSD to his experiences in Vietnam.


ORDER

The veteran having presented a well grounded claim, the 
appeal is granted to this extent.


REMAND

VA has a duty to assist veterans who have submitted a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999); Epps v. Gober, 126 F.3d 1464, 1468-1469 
(Fed. Cir. 1997).  This includes the duty to obtain a VA 
examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases that present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the Board notes that the RO did not 
attempt to verify the stressors reported by the veteran in a 
November 1996 statement.  The nature of the incidents 
reported by the veteran, particularly the attack on the 
airport in 1968 and the destruction of the helicopter and the 
death of its crew, appear potentially capable of 
verification.  In view of these circumstances, the Board 
finds that an attempt to verify the veteran's reported 
stressors should be made in this well grounded claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  All relevant information concerning 
the veteran's claimed stressors, to 
include his November 1996 stressor 
statement (concerning the attacks at the 
Air Force base and the destruction of a 
helicopter in April 1968, the massacre of 
civilians by the South Vietnamese Army in 
1969, and the attack on a female friend 
in February 1970), a transcript of his 
June 1998 hearing testimony, his DD-214 
and his personnel records, should be 
forwarded to the U. S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 for verification of 
his claimed stressors.  If the stressors 
cannot be verified, the U. S. Armed 
Services Center for Research of Unit 
Records should so state.

2.  If, and only if, the veteran's 
stressors are verified, the RO should 
afford the veteran a complete VA 
psychiatric examination by a qualified 
physician in order to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD subscales.  The RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for 

the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to have been 
established by the RO.  The report of the 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental 

statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals







